Title: To Alexander Hamilton from Tench Coxe, 31 December 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R: O: Decr. 31st 1794

Mr Coxe presents his complts. to the Secy. of the Treasy. & requests that he will be pleased to take the necessary measures for the reception of the whiskey (to be purchased for 1795) at the deposite posts of Fort Washington & Pittsburg, and wherever besides the public service may be deemed to require it to be received. A Letter this day received from Kentuckey expresses a wish that this may be particularly attended to.
